            Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC GROVE                                  :
147 1st Street                              :
Hustontown, PA 17229                        :
                                            :       Civil Action
       and                                  :
                                            :       No.:
COOL FAT BURNER, LLC                        :
147 1st Street                              :
Hustontown, PA 17229                        :
                                            :
                             Plaintiffs     :       Jury Trial Demanded
                                            :
       v.                                   :
                                            :
WAYNE HAYES                                 :
34 Schubert Court                           :
Irvine, CA 92617                            :
                                            :
       and                                  :
                                            :
COLD SHOULDER VEST, LLC                     :
34 Schubert Court                           :
Irvine, CA 92617                            :
                    Defendants              :




                                          COMPLAINT

       Plaintiffs Eric Grove and Cool Fat Burner, LLC, (“Plaintiffs”), by and through

undersigned counsel, Bochetto & Lentz P.C., by way of Complaint against Defendants Eric

Grove and Cold Shoulder Vest (“Defendants”) state as follows.

                                      Jurisdiction & Venue

       1.      This Court has original jurisdiction of Plaintiff’s Lanham Act claims under 15

U.S.C. § 1121 and 28 U.S.C. § 1331.
            Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 2 of 17



       2.      Venue is proper in this District under 28 U.S.C. § 1391 (b) because a substantial

part of the events and omissions giving rise to Plaintiff’s claims occurred within the geographical

region embraced by the Middle District of Pennsylvania.

                                           The Parties

       3.      Plaintiff Eric Grove (“Grove”) is an adult individual who resides at 147 1st St.,

Hustontown, PA 17229.

       4.      Plaintiff Cool Fat Burner, LLC (“CFB”) is a Limited Liability Corporation with

its principal place of business located at 147 1st St., Hustontown, PA 17229.

       5.      Defendant Wayne Hayes (“Hayes”) is an adult individual who resides at 34

Schubert Ct., Irvine CA 92617.

       6.      On information and belief, Defendant Cold Shoulder Vest, LLC (“CS”), which

conducts business in Irvine, California, is a California limited liability company owned,

managed, or operated by Wayne Hayes and his business partners with a principal place of

business at 34 Schubert Ct., Irvine CA 92617.

       7.      This Court has personal jurisdiction over Hayes and Defendant CS in that, upon

information and belief, they regularly conduct business in Pennsylvania, sell, distribute, and ship

product in Pennsylvania, and direct advertisements, including the false and misleading

advertisements at issue herein, to Pennsylvania customers.

                                      FACTUAL BACKGROUND

       8.      Grove is the owner of CFB and the developer of the “Cool Fat Burner” (“CFB”).

       9.      The Cool Fat Burner is a vest that uses cold thermogenesis technology to burn

calories in the wearer of the vest.

                                                 2
             Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 3 of 17



       10.       Grove and CFB devoted significant time and funding into the research of cold

thermogenesis, including studies they personally spearheaded.

       11.       Grove used this research to develop the vest sold by his company, CFB.

       12.       The CFB vest cools the body temperature of the wearer down, which, through the

cold thermogenesis process, forces the body to burn calories in order to generate heat as part of

the natural process of the body seeking to maintain normal body temperature.

       13.       CFB discovered, through its research, that without inducing shivering the caloric

burn in the wearer is negligible and will not induce weight loss.

       14.       The CFB vest was developed to occasionally induce shivering in the wearer.

       15.       CFB began selling its vest online on or about September 2012.

       16.       Upon information and belief, Hayes and CS began marketing and selling the “Cold

Shoulder” vest over the internet sometime between late 2013 and 2014.

       17.       As set forth herein, Hayes and CS have used intentionally falsified, inaccurate and

misleading data and representations to promote the sale of the Cold Shoulder vest to the public.

       18.       For example, Hayes and CS falsely claimed on their own website that, when worn

for two hours a day, the vest can burn 500 calories under a non-shivering or “mild cold exposure.”

(Exhibit “A”).

       19.       “Mild cold exposure” is a term used to indicate cold exposure that does not induce

shivering.

       20.       Hayes also falsely claimed as part of his Kickstarter campaign (a website used for

crowd-funding) that the Cold Shoulder vest burned “the equivalent” of 500 calories a day under

“mild cold exposure” conditions. (Exhibit “B”).

                                                  3
          Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 4 of 17



       21.       Hayes further falsely claimed on his IndiGoGo Campaign Website (another crowd-

funding tool) that the Cold Shoulder vest burned 500 calories and/or a pound of fat per week under

the same “mild cold exposure” conditions. (Exhibit “C”).

       22.       Hayes published additional false commentary on his second Kickstarter campaign,

claiming that the Cold Shoulder vest caused one to two pounds of fat loss per week, and

characterized this as burning 500 to 1000 calories a day under “mild cold exposure” conditions.

(Exhibit “D”).

       23.       Hayes also falsely advertised the Cold Shoulder vest as burning 250 calories per

hour in the Atlantic magazine under “mild cold exposure” conditions. (Exhibit “E”).

       24.       Hayes has also marketed the Cold Shoulder vest as burning 500 calories a day in

the Chicago Tribune. (Exhibit “F”).

       25.       Hayes marketed the CS vest as burning 500 calories a day (when worn for a period

of 2–3 hours a day) in Facebook posts and Ads. (Exhibit “G”).

       26.       Hayes marketed the CS vest as burning 500 calories a day on the Daily Mail UK

website. (Exhibit “H”).

       27.       Hayes sent out a PR solicitation email to PR firms and media outlets where he

claimed that “[t]he original vest was estimated to burn up to 500 calories a day when worn twice

daily, our new Classic 2.0 vest that is powered by CryoMax Gel Ice can potentially double this

amount of calories burned.” (Exhibit “I”).

       28.       CS’s listing on Amazon claimed that it would burn 500 calories. (Exhibit “J”).




                                                 4
          Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 5 of 17



       29.     Contrary to Hayes’ and CS’s public advertisements about the efficacy of their Cold

Shoulder vest, it is not scientifically possible to induce that level of caloric burn under “mild cold

exposure” conditions i.e., without inducing shivering.

       30.     The claims made by CS are directly contradicted by over fifty years of established

science on cold exposure. (Exhibit “K” at 2, 15, 1505).

       31.     Mild cold exposure through a vest is extremely unlikely to burn 500 calories within

a 24-hour period, and it certainly cannot burn 500 calories in two hours, as Hayes states.

       32.     In fact, Plaintiffs have commissioned an independent study, at a cost of $10,000, to

determine the validity of Hayes’ and CS’s claims that the Cold Shoulder causes a 500 caloric burn

under non-shivering or “mild cold exposure” conditions. (Exhibit “L”).

       33.     This study has categorically proven that Defendants’ public representations are

completely false. Id.

       34.     The study concluded that:

               a.   “Dr. Wayne Hayes, creator of The Cold Shoulder Burning Vest

                    (CS), promotes the effectiveness of the CS partly through a non-

                    peer reviewed investigation, and no link to any publications

                    detailing the methodology and results of said study is available.

                    On Dr. Hayes’ website, 1800icevest.com, he states, ‘I have put

                    it [CS] to the scientific test and proved this vest’s efficacy in

                    controlled clinical trials.’”

               b. “Firstly, the study cited and purportedly conducted by Dr. Hayes

                    cannot be recognized as ‘scientific’ nor as a ‘controlled clinical

                                                    5
Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 6 of 17



        trial.’ A scientific study requires the inclusion of scientific

        methodology and the approval of said methodology by the

        Institutional Review Board, a federally mandated ethics board

        for the protection of human subjects.”

   c.   The purported study also fails to uphold the necessary

        requirements to be deemed a clinical trial. For a study to be

        officially considered a randomized controlled clinical trial, the

        study protocol must be registered on clinicaltrials.gov which is

        a service of the U.S National Institutes of Health. All registered

        clinical trials are provided a Clinical Trial Registry Number

        upon successful registration. It is with certainty that the study

        cited by Dr. Hayes is not registered as a clinical trial and

        therefore the aforementioned statement by Dr. Hayes is

        largely inaccurate and would be disproved by the scientific

        community.” (Emphasis added).

   d. “Dr. Hayes stated, ‘Wearing the Cold Shoulder at mild,

        comfortable, non-shivering cold exposure for 2 hours per day

        burns 500 calories in that day.’ These claims are largely

        unsubstantiated by empirical studies presented in peer-reviewed

        scientific articles.”

   e. “Upon comprehensive searches on national and international

        databases of indexed peer reviewed scientific journal articles

                                      6
Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 7 of 17



      (i.e. MEDLINE and Pubmed), the aforementioned statements

      are highly inaccurate and uncorroborated. The current scientific

      understanding on cold-induced thermogenesis is supported by a

      relatively substantial body of evidence; however, the effects of

      repeated cold exposure on weight or fat loss remains equivocal.”

   f. “In fact, those studies that reported significant non-shivering

      thermogenesis failed to demonstrate changes in body

      composition. For instance, [two different studies] showed no

      changes in body composition following long-term cold

      exposure.”

   g. “Also, Dr. Hayes repeatedly references data from previous

      scientific literature to support the efficacy of the Cold Shoulder,

      however none of the referenced studies utilized a cooling vest to

      test the effects of cold exposure on thermogenic and metabolic

      responses. These studies, like the work of Anouk A.J.J van der

      Lans et al. (2013), did not utilize a cooling apparatus like the

      Cold Shoulder.”

   h. “However, Dr. Hayes utilizes the results of this study to assure

      customers that the Cold Shoulder is ‘backed by science’, where

      in fact no peer-reviewed studies have tested the Cold Shoulder.”

   i. “Dr. Hayes also claims that ‘users don’t care about calories per

      hour, or even calories per day. Users care about fat loss.’ This

                                    7
          Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 8 of 17



                    statement is largely misleading and inaccurate considering that

                    a negative energy balance (energy expenditure > energy intake)

                    is the ONLY biological stress that induces molecular to cellular

                    changes in adipose tissue underlying fat loss.”

        35.    Aside from making knowingly and scientifically provably false claims about the

efficacy of the Cold Shoulder vest, Hayes has also made many other false public statements about

his background and credentials and about Plaintiffs and their Cool Fat Burner vest.

        36.    For example, Hayes has publically advertised that he is a former “NASA scientist”

on various online platforms in an effort to persuade consumers of the validity of his research. (See,

e.g., Exhibit “A,” Exhibit “F,” and Exhibit “G,” Exhibit “H,” Exhibit “I,” Exhibit “J”, Exhibit

“M”).

        37.    Hayes, however, is not and never was a NASA scientist.

        38.    Rather, Hayes was a “collaborator,” essentially a visitor with security clearance, in

an unpaid position.

        39.    Hayes also directly attacked the Cool Fat Burner vest and Plaintiffs numerous times

with knowingly false statements, causing further damage and loss of profits to CFB.

        40.    On December 26, 2015, Hayes posted an “open letter” on Kickstarter directed to

Plaintiff Eric Grove. (Exhibit “N”).

        41.    The “Open Letter” post made false claims about the Cool Fat Burner Vest and Eric

Grove personally.

        42.    The false claims included: “Cool Fat Burner's ice is so cold that it may be

dangerous”; “[Eric Grove’s] packs may carry a risk of frostbite”; “[Eric Grove] openly

                                                 8
          Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 9 of 17



recommends using his ice packs at home to perform a dangerous tissue-killing procedure. . . “;

“The Cool Fat Burner's ice packs also use some mysterious substance that nobody knows is safe.”

       43.     Hayes also published false and misleading statements regarding the Cool Fat

Burner vest to customers via e-mail. The false statements included “Yes, [Eric Grove’s] vest burns

more calories, as long as you’re willing to risk (a) frostbite, and (b) the non-FDA cleared, possibly

poisonous (battery fluid one of his users says) he uses for his gel, and the paper-thin flimsy fabric

he uses. So your choice: hospital-tested, safe and effective (mine) or questionable unsafe chemicals

and risk of frostbite (his).” (Exhibit “O”).

       44.     The above referenced false and misleading statements have induced customers to

not purchase the Cool Fat Burner vest, and these customers have even expressly stated that they

will not buy the CFB vest because of Hayes’ statements. (Exhibit “P).



                              COUNT I — Lanham Act Violation:

                   Defendants’ Statements Regarding Defendants’ Product

                                 (All Plaintiffs v. All Defendants)

       29.     Plaintiffs incorporate by reference each of the preceding Paragraphs of this

Complaint.




                                                 9
             Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 10 of 17



           30.      Defendants have made literally false and misleading representations and

descriptions of facts, each of which led to actual deception of the consumer base for cold

thermogenic vests in violation of the Lanham Act. 1

           31.      Defendants have made false and misleading representations and descriptions of

facts, each of which has maligned and disparaged the quality, accuracy, and legitimacy of

Plaintiff’s services, products, and information.

           32.      Each of Defendants’ statements regarding the CS vest identified above

“misrepresents the nature, characteristics, [and] qualities” of Defendants’ “goods, services, or

commercial activities.”

           34.      Defendants’ false and misleading representations and descriptions of fact have

caused and are likely to continue causing consumer confusion, mistake, or deception as to the

quality, accuracy, and legitimacy of Defendants’ services, products, and information.

           35.      Defendants’ false and misleading representations and descriptions of fact have

caused and are likely to continue causing consumer confusion, mistake, or deception as to the

quality, accuracy, and legitimacy of Plaintiffs’ services, products, and information.




1
    The Lanham Act’s relevant section provides:

           Any person who, on or in connection with any goods or services, or any container for goods, uses
           in commerce any word, term, name, symbol, or device, or any combination thereof, or any false
           designation of origin, false or misleading description of fact, or false or misleading representation
           of fact, which ... in commercial advertising or promotion, misrepresents the nature, characteristics,
           qualities, or geographic origin of his or her or another person's goods, services or commercial
           activities, shall be liable in a civil action by any person who believes that he or she is or is likely to
           be damaged by such act.

15 U.S.C. § 1125(a)(1)(B).

                                                              10
         Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 11 of 17



       36.     Defendants’ false and misleading representations and descriptions of fact have

resulted in actual deception of their intended audience and have a tendency to deceive a substantial

portion of the intended audience.

       37.     Defendants’ false and misleading statements are material in that they are have

already influenced and continue to be likely to influence consumers’ purchasing decisions.

       38.     Defendants’ false and misleading statements of fact involve and are made in

connection with interstate commerce, and the product which they falsely advertise travels in

interstate commerce.

       39.     Defendants’ false and misleading statements have caused a likelihood of injury to

Plaintiff in the form of lost sales and lost media and advertisement opportunities.

       40.     Plaintiffs’ injury flows directly from the false and misleading statements by

Defendants in the course of their commercial activity.

       41.     Plaintiffs have no adequate remedy at law and are entitled to preliminary and

permanent injunctive relief.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

defendants Wayne Hayes and Cold Shoulder Vest, LLC, award Plaintiffs damages in excess of the

$150,000 arbitration threshold, including Defendants’ profits, three times Plaintiffs’ actual

damages, Plaintiffs’ attorneys’ fees and costs incurred in bringing and maintaining this action, and

such other relief that the Court finds just and equitable.

                               COUNT II — Lanham Act Violation:

                    Defendants’ Statements Regarding Plaintiffs’ Product

                                 (All Plaintiffs v. All Defendants)

                                                 11
         Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 12 of 17



       33.     Plaintiffs incorporate by reference each of the preceding Paragraphs of this

Complaint.

       34.     Defendants have made literally false and misleading representations and

descriptions of facts regarding Eric Grove and the Cool Fat Burner vest, each of which led to actual

deception of the consumer base for cold thermogenic vests in violation of the Lanham Act.

       35.     Defendants have made false and misleading representations and descriptions of

facts, each of which has maligned and disparaged the quality, accuracy, and legitimacy of

Plaintiff’s services, products, and information.

       36.     Each of Defendants’ statements regarding the CS vest identified above

“misrepresents the nature, characteristics, [and] qualities” of Plaintiffs’ “goods, services, or

commercial activities.”

       42.     Defendants’ false and misleading representations and descriptions of fact have

caused and are likely to continue causing consumer confusion, mistake, or deception as to the

quality, accuracy, and legitimacy of Plaintiffs’ services, products, and information.

       43.     Defendants’ false and misleading representations and descriptions of fact have

resulted in actual deception of their intended audience and have a tendency to deceive a substantial

portion of the intended audience.

       44.     Defendants’ false and misleading statements are material in that they are have

already influenced and continue to be likely to influence consumers’ purchasing decisions.

       45.     Defendants’ false and misleading statements of fact involve and are made in

connection with interstate commerce, and the product which they falsely advertise travels in

interstate commerce.

                                                   12
          Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 13 of 17



       46.      Defendants’ false and misleading statements have caused a likelihood of injury to

Plaintiff in the form of lost sales and loss of good will.

       47.      Plaintiffs’ injury flows directly from the false and misleading statements by

Defendants in the course of their commercial activity.

       48.      Plaintiffs have no adequate remedy at law and are entitled to preliminary and

permanent injunctive relief.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

defendants Wayne Hayes and Cold Shoulder Vest, LLC, award Plaintiffs damages in excess of the

$150,000 arbitration threshold, including Defendants’ profits, three times Plaintiffs’ actual

damages, Plaintiffs’ costs incurred in corrective advertising, Plaintiffs’ attorneys’ fees and costs

incurred in bringing and maintaining this action, and such other relief that the Court finds just and

equitable.



             COUNT III — Pennsylvania Common Law Unfair Competition Claim:

                   Defendants’ Statements Regarding Defendants’ Product

                                 (All Plaintiffs v. All Defendants)

       37.      Plaintiffs incorporate by reference each of the preceding Paragraphs of this

Complaint.




                                                  13
           Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 14 of 17



         38.      Defendants have made literally false and misleading representations and

descriptions of facts, each of which led to actual deception of the consumer base for cold

thermogenic vests, resulting in unfair competition under Pennsylvania common law. 2

         39.      Defendants have made false and misleading representations and descriptions of

facts, each of which has maligned and disparaged the quality, accuracy, and legitimacy of

Plaintiff’s services, products, and information.

         40.      Each of Defendants’ statements regarding the CS vest identified above

“misrepresents the nature, characteristics, [and] qualities” of Defendants’ “goods, services, or

commercial activities.”

         49.      Defendants’ false and misleading representations and descriptions of fact have

caused and are likely to continue causing consumer confusion, mistake, or deception as to the

quality, accuracy, and legitimacy of Defendants’ services, products, and information.

         50.      Defendants’ false and misleading representations and descriptions of fact have

caused and are likely to continue causing consumer confusion, mistake, or deception as to the

quality, accuracy, and legitimacy of Plaintiffs’ services, products, and information.

         51.      Defendants’ false and misleading representations and descriptions of fact have

resulted in actual deception of their intended audience and have a tendency to deceive a substantial

portion of the intended audience.




2
  See Louis Vuitton Malletier & Oakley, Inc. v. Veit, 211 F.Supp.2d 567, 582 (E.D. Pa. 2002), amended (June 28,
2002) (“The common law cause of action for unfair competition in Pennsylvania mirrors the Lanham Act's section
43(a) cause of action for unfair competition, except that under state law there is no requirement that the goods traveled
through interstate commerce.”).

                                                          14
         Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 15 of 17



       52.      Defendants’ false and misleading statements are material in that they are have

already influenced and continue to be likely to influence consumers’ purchasing decisions.

       53.      Defendants’ false and misleading statements have caused a likelihood of injury to

Plaintiff in the form of lost sales and lost media and advertisement opportunities.

       54.      Plaintiffs’ injury flows directly from the false and misleading statements by

Defendants in the course of their commercial activity.

       55.      As a direct and proximate result of Defendants’ misrepresentations, Plaintiffs

sustained and will continue to sustain significant damages as described above.

       56.      As a direct and proximate result of Defendants’ misconduct, Plaintiffs are also

entitled to treble damages, attorneys’ fees, and cost of suit.

       57.      Plaintiffs have no adequate remedy at law and are entitled to preliminary and

permanent injunctive relief.

                WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and

against defendants Wayne Hayes and Cold Shoulder Vest, LLC, award Plaintiffs damages in

excess of the $150,000 arbitration threshold, including Defendants’ profits, three times Plaintiffs’

actual damages, Plaintiffs’ attorneys’ fees and costs incurred in bringing and maintaining this

action, and such other relief that the Court finds just and equitable.

             COUNT IV — Pennsylvania Common Law Unfair Competition Claim:

                     Defendants’ Statements Regarding Plaintiffs’ Product

                                 (All Plaintiffs v. All Defendants)

       41.      Plaintiffs incorporate by reference each of the preceding Paragraphs of this

Complaint.

                                                  15
          Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 16 of 17



       42.     Defendants have made literally false and misleading representations and

descriptions of facts regarding Eric Grove and the Cool Fat Burner vest, each of which led to actual

deception of the consumer base for cold thermogenic vests, resulting in unfair competition under

Pennsylvania common law.

       43.     Defendants have made false and misleading representations and descriptions of

facts, each of which has maligned and disparaged the quality, accuracy, and legitimacy of

Plaintiff’s services, products, and information.

       44.     Each of Defendants’ statements regarding the CS vest identified above

“misrepresents the nature, characteristics, [and] qualities” of Plaintiffs’ “goods, services, or

commercial activities.”

       58.     Defendants’ false and misleading representations and descriptions of fact have

caused and are likely to continue causing consumer confusion, mistake, or deception as to the

quality, accuracy, and legitimacy of Plaintiffs’ services, products, and information.

       59.     Defendants’ false and misleading representations and descriptions of fact have

resulted in actual deception of their intended audience and have a tendency to deceive a substantial

portion of the intended audience.

       60.     Defendants’ false and misleading statements are material in that they are have

already influenced and continue to be likely to influence consumers’ purchasing decisions.

       61.     Defendants’ false and misleading statements have caused a likelihood of injury to

Plaintiff in the form of lost sales and loss of good will.

       62.     Plaintiffs’ injury flows directly from the false and misleading statements by

Defendants in the course of their commercial activity.

                                                   16
         Case 1:18-cv-02383-JEJ Document 1 Filed 12/17/18 Page 17 of 17



       63.     Plaintiffs have no adequate remedy at law and are entitled to preliminary and

permanent injunctive relief.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

defendants Wayne Hayes and Cold Shoulder Vest, LLC, award Plaintiffs damages in excess of the

$150,000 arbitration threshold, including Defendants’ profits, three times Plaintiffs’ actual

damages, Plaintiffs’ costs incurred in corrective advertising, Plaintiffs’ attorneys’ fees and costs

incurred in bringing and maintaining this action, and such other relief that the Court finds just and

equitable.



Dated: December 17, 2018                              By:   /s/ Albert M. Belmont, Esquire
                                                              Albert M. Belmont, Esquire
                                                              No.: 84817
                                                              BOCHETTO & LENTZ
                                                              1524 Locust Street
                                                              Philadelphia, PA 19102
                                                              (215) 735-9000
                                                              abelmont@bochettoandlentz.com
                                                              Counsel for Plaintiffs, Eric Grove
                                                              and Cool Fat Burner, LLC




                                                 17
